DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,356,943 to Berman in view of US Patent 4,869,365 to Perdue.
Regarding claim 1, Berman discloses a wearable pouch able to contain a clipboard (Fig. 10 – depending on the size/shape of the clipboard, the pouch is capable of this function), the wearable pouch comprising: a pouch (12D) having an interior-compartment having a first-panel and a second-panel (two panels stitched together (see stitching in Fig. 10) to form pouch 12D), the first-panel and the second-panel being substantially parallel (Fig. 10), the pouch being bounded by three closed-edges and an opening (opening covered by closure flap), such that the three-closed edges each join the first-panel to the second-panel (see stitching in Fig. 10), the opening itself comprising a flap (closure flap in Fig. 10), such that the flap may be curled over the opening to close the interior-compartment (Fig. 10); a belt-loop (18D, 20D) able to receive a belt; and a band (16D) comprising a planar fabric panel affixing the pouch to 
Regarding claim 2, Berman discloses wherein the band further comprises a belt-edge (edge of 16D adjacent the belt) and a pouch-edge (edge of 16D adjacent the pouch) opposite the belt-edge, the pouch-edge and the belt-edge being nonparallel when the band is laid flat (Fig. 10), such that the band may be further bounded by a short-edge (left edge in Fig. 10) running between the belt-edge and the pouch-edge, and a long-edge (right edge in Fig. 10) running between the belt-edge and the pouch-edge, the band comprising a total of four consecutive edges (Fig. 10).
Regarding claim 3, Berman discloses wherein the belt-edge and the pouch-edge are angled relative to each other by more than twenty degrees (Fig. 10).
Regarding claim 4, the combination from claim 1 discloses a hook-and-loop fastener (72, 73 – Perdue), the hook- and-loop fastener being able to removably affix the closure-strap to the pouch in order to retain the flap in a curled position to close the interior-compartment.
Regarding claim 7, Berman fails to disclose whether the flap is integral to the second panel.  However, in another embodiment Berman discloses the flap being integral to the second panel of the pouch (Fig. 8).  It would have been obvious to one of 
Regarding claim 8, Berman discloses wherein the first-panel is stitched to the second-panel (see stitching line in Fig. 10).
Regarding claim 9, Berman discloses wherein the first panel and the second-panel are separated by a pouch-width, the pouch-width being within ten percent of one-inch (depending on the size/shape of the held object, the width would be within the claimed range).  It is noted that any minor changes in size would have been obvious because they only require a change in size, which is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 10, the combination from claim 1 fails to disclose the claimed compartment size.  However, it would have been obvious to one of ordinary skill to have made the width and length of the compartment within the claimed tolerances of 9 inches by 12-1/2 inches because a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Further, enlarging the compartment would allow the user to carry more items.  
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berman and Perdue, further in view of US Published Application 2012/0061431 to Raines.
Regarding claim 5, the combination from claim 1 fails to disclose an elastic fabric.  However, Raines discloses a carrier including a band of elastic fabric (para. 0047).  It would have been obvious to one of ordinary skill to have used elastic fabric in the combination because it only involves a simple substitution of one known, equivalent material for another to obtain predictable results.  Further, the modification only requires choosing from a finite number of predictable materials to use in this type of carrier.
Regarding claim 6, Berman discloses wherein the flap may be disposed perpendicularly to the pouch-edge of the band (Fig. 10), and the flap may be disposed proximate to the short-edge of the band, causing the opening of the pouch to be angled toward an axis of the belt-loop (Fig. 10).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berman and Perdue, further in view of US Patent 6,220,910 to Richey.
Regarding claim 11, the combination from claim 1 fails to disclose the claimed material.  However, Richey discloses a pouch made of waterproof ballistic nylon (Col. 3, lines 13-16).  It would have been obvious to one of ordinary skill to have used waterproof ballistic nylon in the pouch and belt loop because doing so only involves a simple substitution of one known, equivalent material for another to obtain predictable results.  Further, using waterproof material would protect the contents of the carrier from weather (rain, snow, etc.) and other fluids.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berman in view of Perdue, Raines and Richey.
Regarding claim 12, Berman discloses a wearable pouch able to contain a clipboard (Fig. 10 – depending on the size/shape of the clipboard, the pouch is capable of this function), the wearable pouch comprising: a pouch (12D) having an interior-compartment having a first-panel and a second-panel (two panels stitched together (see stitching in Fig. 10) to form pouch 12D), the first-panel and the second-panel being substantially parallel (Fig. 10), the pouch being bounded by three closed-edges and an opening (opening covered by closure flap), such that the three-closed edges each join the first-panel to the second-panel (see stitching in Fig. 10), the opening itself comprising a flap (closure flap in Fig. 10), such that the flap may be curled over the opening to close the interior-compartment (Fig. 10); a belt-loop (18D, 20D) able to receive a belt; and a band (16D) comprising a planar fabric panel affixing the pouch to the belt-loop, such that the pouch may be suspended from the belt-loop; wherein the band further comprises a belt-edge (edge of 16D adjacent the belt) and a pouch-edge (edge of 16D adjacent pouch) opposite the belt-edge, the pouch-edge and the belt-edge being nonparallel when the band is laid flat (Fig. 10), such that the band may be further bounded by a short-edge (left edge in Fig. 10) running between the belt-edge and the pouch-edge, and a long-edge (right edge in Fig. 10) running between the belt-edge and the pouch-edge, the band comprising a total of four consecutive edges (Fig. 10); wherein the belt-edge and the pouch-edge are angled relative to each other by more than twenty degrees (Fig. 10); wherein the flap may be disposed perpendicularly to the pouch-edge of the band (Fig. 10), and the flap may be disposed proximate to the short-

REJECTIONS BASED ON NEIKIRK
Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,548,389 to Neikirk in view of Berman and Perdue.
Regarding claim 1, Neikirk discloses a clipboard.  Neikirk fails to disclos a pouch for the clipboard.  However, Berman discloses a wearable pouch (Fig. 10), the wearable pouch comprising: a pouch (12D) having an interior-compartment having a first-panel and a second-panel (two panels stitched together (see stitching in Fig. 10) to form pouch 12D), the first-panel and the second-panel being substantially parallel (Fig. 10), the pouch being bounded by three closed-edges and an opening (opening covered by closure flap), such that the three-closed edges each join the first-panel to the second-panel (see stitching in Fig. 10), the opening itself comprising a flap (closure flap in Fig. 10), such that the flap may be curled over the opening to close the interior-compartment (Fig. 10); a belt-loop (18D, 20D) able to receive a belt; and a band (16D) comprising a planar fabric panel affixing the pouch to the belt-loop, such that the pouch may be suspended from the belt-loop.  It would have been obvious to one of ordinary skill to have used Berman’s carrier to carry Neikirk’s clipboard because it would allow for carrying the clipboard in a hands-free manner.  The combination fails to disclose a closure strap for the flap.  However, Perdue discloses a carrying pouch including a closure-strap (70) affixed to the pouch able to retain the flap in a curled position to close the interior-compartment.  It would have been obvious to one of ordinary skill to have used a Velcro strap instead of a snap in the combination because doing so only involves a simple substitution of one known, equivalent securing element for another to obtain predictable results.
.  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neikirk in view of Berman, Perdue, Raines and Richey.
Regarding claim 12, Neikirk discloses a clipboard.  Neikirk fails to disclos a pouch for the clipboard.  However, Berman discloses a wearable pouch (Fig. 10), the wearable pouch comprising: a pouch (12D) having an interior-compartment having a first-panel and a second-panel (two panels stitched together (see stitching in Fig. 10) to form pouch 12D), the first-panel and the second-panel being substantially parallel (Fig. 10), the pouch being bounded by three closed-edges and an opening (opening covered by closure flap), such that the three-closed edges each join the first-panel to the second-panel (see stitching in Fig. 10), the opening itself comprising a flap (closure flap in Fig. 10), such that the flap may be curled over the opening to close the interior-compartment (Fig. 10); a belt-loop (18D, 20D) able to receive a belt; and a band (16D) comprising a planar fabric panel affixing the pouch to the belt-loop, such that the pouch may be suspended from the belt-loop; wherein the band further comprises a belt-edge .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734